Citation Nr: 1420448	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-41 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lung disorder, to include interstitial lung disease and/or pulmonary fibrosis (pulmonary fibrosis).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to February 1966, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Acting Veterans Law Judge in November 2012.

There are relevant records in the Veteran's Virtual VA claims file and in the Veterans Benefits Management System.  


FINDING OF FACT

The preponderance of the evidence indicates that pulmonary fibrosis is not related to service.


CONCLUSION OF LAW

The preponderance of the evidence demonstrates that pulmonary fibrosis was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a June 2009 letter which provided the Veteran with the aforementioned information.  Additionally, at his hearing the Veterans Law Judge correctly identified the issue and took relevant testimony on that issue. The questioning by the appellant's representative showed that he correctly identified that the element missing from the Veteran's claim was a nexus to service, and the Veteran was invited to, and provided, testimony as to why he believed there was a relationship between his pulmonary fibrosis and service.  The notices provided to the Veteran and the actions and submissions by his representative demonstrate that they were aware of the requirements that had to be met in order to establish service connection for a disability.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence of record includes service treatment and personnel records, electronic and paper VA treatment records, and extensive private treatment records.  Although the Veteran testified that he saw other doctors after returning from Vietnam, he stated that those records are no longer available and did not provide releases to VA to obtain those records.  The Board also obtained an expert medical opinion and addendum that addressed the Veteran's contentions.  The Veteran's representative argued that the most recent opinion was inadequate, because it did not address direct service connection.  The Board finds the examination adequate as the initial opinion addressed direct service connection and the addendum addressed service connection due to Agent Orange exposure. Additionally, the examiner provided supporting rationale and cited to relevant evidence in the record.  As such, the Board finds the opinion is adequate.  Neither the Veteran nor his representative have identified any additional information that VA could obtain that is pertinent to this claim.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

The Veteran contends that he developed pulmonary fibrosis as a result of his military service.  He contends that he developed symptoms of pulmonary fibrosis during service shortly after returning from Vietnam and that this was diagnosed a few years later around 1970.  The Veteran argued that his lung disease was caused either by exposure to herbicides, since he was a crew chief and rode in helicopters that flew in close proximity to the aircraft that dispensed herbicides in Vietnam, or as the result of mentholatum that he and other soldiers packed their noses with to block out the stench of dead bodies.  The Board finds the Veteran's testimony in this regard both competent and credible.  However, the evidence shows that pulmonary fibrosis is not related to service. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service, but pulmonary fibrosis is not one of these diseases.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  In this case, exposure to herbicides is conceded because the Veteran service in Vietnam.
  
VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Pulmonary fibrosis is not one of the disabilities that VA has associated with exposure to herbicides.  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Service treatment records do not show complaints or treatment of pulmonary fibrosis.  There were some complaints of colds, sore throat, and nocturnal coughing.  At the time of his separation physical in February 1966 the Veteran denied asthma, shortness of breath, and chronic cough.  A chest x-ray was negative and lungs and chest were marked normal upon clinical examination.  

Private treatment records suggest that interstitial pneumonitis was diagnosed by biopsy in 1971, although the actual records pertaining to that diagnosis are not of record.  Subsequently, pulmonary fibrosis was eventually diagnosed. 

Much more recent records reflect that the doctor whom the Veteran saw for cardiovascular complaints attributed his pulmonary fibrosis to Agent Orange.  However, this physician did not provide any reason why he believed the Veteran's pulmonary fibrosis was related to herbicides.  For example, the records indicate a diagnosis of pulmonary fibrosis secondary to Agent Orange exposure - there is no supporting explanation.  In May 2009 a private physician opined that the Veteran's use of mentholatum in his nose in service could have led to interstitial pneumonia known as lipoid pneumonia due to a foreign body reaction.  The physician found that the Veteran's history was "suggestive" of this.  He opined that the Veteran's chronic interstitial lung disease would be the residual of the original process.  The Veteran also submitted internet articles about the causes and symptoms of pulmonary fibrosis and the connection between the use of petroleum products such as mentholatum and lipoid pneumonia.

The Board obtained a May 2013 medical opinion from Dr. AM, a VA pulmonary and critical care medicine doctor.  The examiner opined that the evidence of record did not suggest an active pulmonary disease during service, referencing the separation medical exam and normal chest x-ray.  She noted that the Veteran was never referred for any type of pulmonary related diagnostic studies in service such as imaging or biopsy.  She also opined that while the development of interstitial lung disease associated with lipoid pneumonia is possible, she did not find evidence of lipoid pneumonia during service.  The examiner noted that common symptoms include chronic cough and a focal infiltrate on chest imaging, yet the Veteran denied chronic cough or shortness of breath on his separation examination and his chest x-ray was reportedly negative.  The examiner indicated that the Veteran's medical records suggested that respiratory problems that were severe enough to necessitate a lung biopsy started at some point early in 1970, and the lung biopsy was reportedly obtained in either 1970 or 1971.  The examiner determined that there was no strong evidence that the Veteran's lung disorder was related to an exposure in service.  

In an August 2013 addendum, Dr. AM determined that she could not support that it was at least as likely as not that the interstitial lung disease was related to Agent Orange exposure.  The examiner explained that while there were many medical problems associated with herbicides, pulmonary fibrosis was not one of these conditions.  She indicated that she reviewed Department of Health information and medical publications and was unable to find any documentation of a link between pulmonary fibrosis and herbicides.  Rather, a publication from the National Academy of Sciences stated that while there was scientific evidence associating respiratory cancers with herbicide exposure, there was inadequate or insufficient evidence of such an association between herbicide exposure and nonmalignant respiratory diseases such as interstitial pulmonary fibrosis.  The examiner noted that she was unable to comment on the private opinions as they provided no basis for their conclusions.

An October 2013 private medical opinion from Dr. AS indicated "that it is at least as likely as not that the [Veteran's] Interstitial Lung Disease was onset during his active military service." 

The evidence of record does not support a factual finding of service connection. The private opinions, relating the pulmonary fibrosis to the mentholatum, Agent Orange exposure, or to active service in general, are not accorded any probative weight as they provide no explanation for their conclusions and did not indicate any review of the relevant medical evidence contained in the claims file.  In contrast, Dr. AM provided explanations for her conclusions, to include citing to clinical evidence and her medical research, and reviewed the relevant records contained in the claims file. 

The Board has also considered the Veteran's lay opinion that his interstitial pulmonary fibrosis is related to service.  However, the interrelationship between environmental exposures and the subsequent onset of pulmonary disorders years later is not something within the purview of the knowledge of an ordinary lay person.  Rather, determining such an association requires specialized medical expertise. While cognizant of the Veteran's testimony that his lung problems onset right after his return from Vietnam, this is contradicted by the service medical records showing that he denied respiratory problems at separation.  In any event, the Veteran's lay opinion is outweighed by the expert opinion of Dr. AM.

The Board has considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.


ORDER

Service connection for pulmonary fibrosis is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


